DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 6-11 and 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ciloglu et al. (8,070,073). Ciloglu discloses an end post (10) for a rail joint assembly comprising: a top portion (12) consisting essentially of a first electrically insulating material comprising a fiber reinforced polymer material and having a profile substantially identical to cross-sectional shapes of rail head sections of first and second rails of the rail joint assembly; a base (16) having a profile substantially identical to cross-sectional shapes of rail base sections of first and second rails of the rail joint assembly; and a stem (14) disposed between the top portion (12) and the base (16); wherein the stem (14) and the base (16) consist essentially of a second electrically insulating material comprising a polymer material (see claim 1); [claims 4-6] col. 3, lines 55-67; [claims 7-11] see figures 1-2, see col.3, line 55 – col. 4, line 20; [claims 13-16] see col. 4, line 20 – col. 5, line 32; [claims 17-18] see claims 1-13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciloglu et al. (8,070,073). Ciloglu discloses the end post set forth above, but does not disclose the different size pieces. At the time of the invention, it would have been an obvious matter of design choice to use different size pieces, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). The motivation would have been based on the optimum design criterion of the end post. 
Response to Arguments
Applicant's arguments filed on March 31, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Ciloglu does not show a top portion comprised of a top portion inner area and a top portion outer area along the perimeter of the top portion. Figures 1-3 clearly shows the top head of a rail end post with an inner area made of one material and an outer periphery of the head 12 being made of a second, different material from the first, inner material. The same is interpreted of the bottom, foot of the end post comprises of an inner area 18 made of a first material and an outer area made of a second, different material. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
June 10, 2022